PER CURIAM.
*687Earl Watkins ("Defendant") appeals the trial court's denial of his motion for a new trial after being convicted of one count of property damage in the first degree in violation of § 569.100. Following a jury trial, Defendant was convicted and sentenced to six months in the City of St. Louis Medium Security Institution. In Defendant's sole point on appeal, he argues that the trial court erred in admitting the State's Exhibit 1, a 911 call recording, because it constituted inadmissible hearsay and no exception to the rule against hearsay was applicable to the recording. Defendant also asserts that the admission of the 911 call recording violated his Sixth Amendment right to confront the witnesses against him. We find that the out-of-court statements made by the victim's children to the neighbor and by the neighbor during the 911 call both fall within the excited utterance exception to the rule against hearsay. We also find that Defendant's Sixth Amendment right to confront witnesses was not violated because the statements from the 911 call recording were non-testimonial in nature. We affirm the judgment of the trial court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).